Citation Nr: 0218066	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  92-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected traumatic arthritis of the left wrist.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected traumatic arthritis of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision in 
which the RO granted service connection for traumatic 
arthritis of the right knee and left hand and assigned an 
initial rating of 10 percent, effective December 17, 1991.  
The veteran, contending his claim merited a rating in excess 
of 10 percent, filed a notice of disagreement in September 
1992, and a statement of the case (SOC) was issued in 
October 1992.  The veteran submitted a substantive appeal in 
November 1992, with no hearing requested.

By decisions of July 1994, November 1995, and March 1998, 
the Board remanded the case to the RO for readjudication 
consistent with cited court precedent and regulatory 
criteria, and for further evidentiary development.  Per the 
most recent Board remand instruction, the RO issued a 
supplemental SOC (SSOC) in July 1999, and the case was 
subsequently returned to the Board.

The Board notes that the SSOC of July 1999 erroneously 
includes evaluation of left testicle epididymitis as an 
issue on appeal.  The issue of an increased rating for left 
testicle epididymitis was resolved in the March 1998 Board 
decision.


FINDINGS OF FACT

1.  The veteran was notified of the information and evidence 
he needed to submit to substantiate the claims on appeal, 
the information he was expected to identify or submit, and 
evidence VA would attempt to retrieve on his behalf.

2.  The veteran's service-connected left wrist disability is 
manifested by no gross radiographic abnormality; mild loss 
of range of motion; and no functional limitations.

3.  The veteran's service-connected right knee disability is 
manifested by degenerative arthritic changes; extension to 0 
degrees and flexion to 140 degrees; objective evidence of 
pain beyond 130 degrees flexion; no functional limitations, 
and no recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for traumatic arthritis of the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5003, 5010, 5210-5214 (2002).

2.  The criteria for the assignment of a rating in excess of 
10 percent for traumatic arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 5010, 5256-
5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, the RO granted service connection for the 
veteran's left hand and right knee disorders in August 1992, 
and provided a combined rating of 10 percent.  The 
associated VA examination and radiographic evaluations were 
dated in April 1992.  X-ray examination of the veteran's 
left hand showed slight ischemia of the left navicular bone, 
and a proximal fragment with callous at the level of the 
waist of the bone.  On VA orthopedic examination, the range 
of motion of the right knee was 0 to 134 degrees, flexion to 
extension.  The veteran's patellar motions were normal, and 
functional evaluation during squatting revealed no lag.  
Valgus and varus stress testing results were negative.  
Patellar and medial hamstring reflexes were 2+/4 and 
symmetrical.  X-ray examination of the veteran's right knee 
revealed degenerative changes, with cartilaginous thinning 
and degenerative spurs.  The veteran was diagnosed with 
degenerative joint disease of the right knee and 
degenerative joint changes of both wrists involving the 
navicular bones with callous.

In September 1992, the veteran submitted a notice of 
disagreement with the initial rating assignment, contending 
that the disorders should have been evaluated separately.  
In July 1994, the Board remanded the claims on appeal citing 
inadequate medical evidence.

In August 1994, per Board remand instruction, the RO 
requested that the veteran identify sources of relevant 
medical treatment since December 1991.  In a subsequent 
September 1994 statement, the veteran identified R. Canon, 
M.D.  Dr. Canon conducted a September 1994 VA orthopedic 
examination, as reflected in the record.  According to Dr. 
Canon's September 1994 VA examination report, the veteran's 
left wrist showed ulnar deviation limited to 25 degrees and 
radial deviation limited to 15 degrees.  Flexion (or palmar 
flexion) of the left wrist was limited to 50 degrees; 
extension (or dorsiflexion) was limited to 50 to 55 degrees.  
Examination of the right knee showed mild crepitation over 
the patellofemoral joint, but full extension and full 
flexion.  No gross ligamentous instability on valgus or 
varus stress testing of the right knee was observed.  The 
veteran had a negative anterior and posterior Drawer's test, 
and negative Lachman's test.  The veteran had mild medial 
joint-line tenderness.  Dr. Canon noted a well-healed 
surgical scar.  X-ray examination of the left wrist revealed 
mild to moderate degenerative arthritic changes involving 
the radiocarpal joints with increased periarticular 
sclerosis, possibly some narrowing and calcifications at the 
waist of the left navicular bone, and some mild sclerosis of 
the carpal joints.  X-ray examination of the right knee 
showed early degenerative arthritic changes with medial 
joint line changes, mild loss of joint space height, 
periarticular sclerosis, and some early condylar spur 
formation.  In conclusion, Dr. Canon opined that the veteran 
had degenerative arthritic changes of the intercarpal and 
radiocarpal joints and mild loss of range of motion of the 
left wrist.  Dr. Canon also diagnosed mild to moderate 
degenerative, arthritic changes of the right knee.  Dr. 
Canon recommended the veteran undergo magnetic resonance 
imaging (MRI) of his right knee.

By rating decision of January 1995, the RO granted a 
separate evaluation for the veteran's left wrist and right 
knee disorders, rated 10 percent for each disorder.  In 
November 1995, the Board remanded the claims on appeal for 
development pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Another VA orthopedic examination was conducted in June 1996 
by contractual arrangement with a private specialist, C. 
Dyer, M.D.  On clinical evaluation, the private specialist 
observed a normal gait, and heel and toe walk with no 
difficulty.  The veteran was able to hop on both legs with 
some degree of facility.  The private specialist reported 
comparable flexion in the reclining position, full 
extension, and questionable synovitis.  The private 
specialist observed no evidence of ligamentous laxity.  X-
ray examination of the left wrist was negative, revealing no 
productive or destructive bone changes, soft tissue 
abnormalities, or other pathology.  X-ray examination of the 
right knee revealed a small joint mouse, but otherwise 
negative findings.  The private specialist diagnosed status 
post lateral meniscectomy, right knee; possible loose body, 
right knee; and status post fracture of the carpal 
navicular.  In December 1996 and January 1997 addendum 
reports, the private specialist reported full range of 
motion of the left wrist with decreased grip strength, and 
full range of motion of the right knee.  

In March 1998, the Board remanded the claims on appeal, 
citing inadequate VA examination.  Specifically, the Board 
reiterated the development necessary following Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

By letter of June 1998, the RO requested updated information 
concerning sources of relevant treatment from 1996.  The 
veteran identified Dr. Dyer.  Upon RO request for relevant 
treatment records, Dr. Dyer provided evaluation reports 
dated June 1996 to February 1997.  Non-duplicative reports 
included a June 1998 evaluation report showing full active 
and passive range of motion of the left wrist.  There was no 
focal neurologic deficit.  The veteran had some pain at the 
extremes of dorsiflexion, and slight decrease in grip 
strength.  On examination of the right knee, the veteran had 
no tenderness, synovitis, effusion, ligamentous laxity, or 
focal neurologic deficit.  The veteran reported that the 
knee did not "give way."  Dr. Dyer observed slight atrophy 
of the right quadriceps.  X-ray examination of the left 
wrist revealed no gross abnormality, and a healed fracture 
of the carpal navicular.  There was questionable narrowing 
of the radiocarpal joint, but Dr. Dyer opined that it 
appeared normal.  X-ray examination of the right knee 
revealed slight narrowing of the medial compartment.  There 
was osteophyte formation about the intercondylar eminence, 
and slight Fairbanks changes about the lateral femoral 
condyle.  Dr. Dyer reiterated his prior June 1996 diagnoses.  
In January 1999, Dr. Dyer reported full range of motion of 
the left wrist, with full pronation, supination, 
dorsiflexion, and volar flexion.  There was no synovitis, 
effusion, or atrophy of the left wrist.  

In a final addendum to his evaluation reports, dated in July 
1999, Dr. Dyer stated that there was no limitation of motion 
of the right knee except 10 degrees of flexion after full 
extension.  He opined that it might have been due to 
arthritis.  He determined that there was no additional loss 
of range of motion due to weakness, fatigability, or 
incoordination, and no loss of functional ability during 
flare-ups or on repeated use of the knee joint.  He added 
that the veteran had no loss of range of motion of the left 
wrist, and had no functional limitation or loss of grip 
strength due to pain.  Dr. Dyer opined that the veteran did 
not experience pain that prevented his participation in 
normal or extra physical activities.  The veteran's left 
wrist joint was observed to be fully functional without 
exhibiting any weakness, fatigability, or incoordination due 
to disability.  Dr. Dyer stated that the there was no loss 
of functional ability considering flare-ups or repeated use.  
As a final note, Dr. Dyer indicated a review of the entire 
claims folder.  Dr. Dyer also cited findings from the 
clinical examinations conducted in June 1996 and January 
1999. 

In September 2002, the Board issued a letter informing the 
veteran of VA's obligations pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (current 
version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002)).  The veteran was notified of the 
evidence needed to substantiate the claims on appeal, and 
VA's duty to assist him in obtaining evidence.  The letter 
described the information the veteran was expected to 
identify or submit.  Furthermore, the Board notified the 
veteran of the types of evidence its administrative division 
would attempt to retrieve on his behalf.

II.  Analysis

A.  Duties to Notify and Assist

During the pendency of this appeal, section 5103, chapter 38 
of the United States Code, was revised to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the veteran of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  As part of that notice, VA must indicate 
which portion of information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on the veteran's behalf.  Id.; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159).  The new law instructs that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
38 C.F.R. §§ 3.102, 3.159, 3.326.  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(2).

The Board finds that the RO substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b)(1), (c)(3).  Notably, the veteran was 
provide several VA examinations, pursuant to Board and RO 
requests.  By Board letter of September 2002, the veteran 
was specifically notified of the evidence necessary to 
substantiate the claim.  Furthermore, the September 2002 
letter notified the veteran of the portion of information 
and evidence that was to be provided by him and that portion 
the administrative division would attempt to obtain on his 
behalf.  The veteran did not respond, thereby failing to 
submit or identify any relevant evidence that would allow 
further development of the claim.  

B.  Evaluation of Left Wrist and Right Knee Disabilities

Initially, the Board notes that, for purposes of determining 
that a higher initial rating is warranted, all of "the 
evidence of record from the time of the veteran's 
application" for service connection must be considered.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Ch.1, Part 4, Subpart B (2002).  Specified 
diseases and injuries are identified by separate, numerical 
diagnostic codes, subdivided by percentages of disability.  
Id.  Where there is a question as to which of two 
percentage-evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, 
anatomical localization, and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  
38 C.F.R. § 4.14.

The veteran and his representative contend that his service-
connected left wrist and right knee disorders are more 
disabling than currently evaluated and warrant a higher 
rating.  As the veteran and his representative have 
expressed general disagreement with the assignment of the 
rating, the Board construes the appeal as an appeal for the 
maximum benefits allowable by the rating criteria.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran alleges debilitating left-
wrist and right-knee discomfort.  Therefore, in 
consideration of any functional loss due to pain and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9-
98 (August 14, 1998) (holding section 38 C.F.R. § 4.40, 4.45 
applicable when evaluating arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003, 5010, and semilunar 
cartilage removal, DC 5259); VAOPGCPREC 36-97 (December 12, 
1997) (construing 38 C.F.R. §§ 4.40 and 4.45 as applicable 
to diagnostic codes implicitly involving loss of range of 
motion, i.e., DC 5293 pertaining to intervertebral disc 
syndrome).  However, if the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability 
does not meet the criteria for a higher evaluation under any 
other applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may 
not be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

1.  Left Wrist Disability

Most recently, the RO has rated the veteran's service-
connected left wrist disability as 10 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5010 (citing DC 5003), as follows:

Degenerative arthritis established by X-ray findings 
will be
rated on the basis of limitation of motion under the
appropriate diagnostic codes for the specific joint or 
joints
involved (DC 5200 etc.).  When however, the limitation 
of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic codes, 
a
rating of 10 pct is for application for each such major 
joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003.  
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, rate 
as
below:

With X-ray evidence of involvement of 2 or more major 
joints
or 2 or more minor joint groups, with occasional
incapacitating exacerbations..............................................20

With X-ray evidence of involvement of 2 or more major 
joints
or 2 or more minor joint groups..........................................10

Note (1): The 20 pct and 10 pct ratings based on X-ray
findings, above, will not be combined with ratings 
based on
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, DC 5003, 5010 (emphasis added). 

The Board has reviewed several diagnostic codes representing 
closely related diseases or injuries of the wrist that 
provide for ratings in excess of 10 percent, as follows (in 
relevant part):  
									Major	
	Minor

5210  Radius and ulna, nonunion of, with flail false 
joint......................................................
..............	50		40


5211  Ulna, impairment of:
Nonunion in upper half, with false movement:
  With loss of bone substance (1 inch (2.5 cms.) or
  more) and marked deformity.........................	
	40		30
  Without loss of bone substance or deformity.........
	30		20
  Nonunion in lower half..............................	
	20		20

5212  Radius, impairment of:
Nonunion in lower half, with false movement:
  With loss of bone substance (1 inch (2.5 cms.) or
	40		30
  more) and marked deformity.........................
  Without loss of bone substance or deformity.........
	30		20
  Nonunion in upper half..............................	
	20		20

5213  Supination and pronation, impairment of:
Loss of (bone fusion):
  The hand fixed in supination or hyperpronation......
	40		30
  The hand fixed in full pronation....................	
	30		20
  The hand fixed near the middle of the arc or
  moderate pronation................................. 	
	20		20
Limitation of pronation:
  Motion lost beyond middle of arc....................	
	30		20
  Motion lost beyond last quarter of arc, the hand
  does not approach full pronation................... 	
	20		20
Note: In all the forearm and wrist injuries, codes
5205 through 5213, multiple impaired finger movements
due to tendon tie-up, muscle or nerve injury, are to
be separately rated and combined not to exceed rating
for loss of use of hand.


									Major	
	Minor

5214  Wrist, ankylosis of:
Unfavorable, in any degree of palmar flexion, or with
 ulnar or radial deviation............................	
	50 		40
Any other position, except favorable..................	
	40 		30
Favorable in 20 deg. to 30 deg. dorsiflexion..........
	30		20
Note: Extremely unfavorable ankylosis will be rated as
   loss of use of hands under diagnostic code 5125.

38 C.F.R. § 4.71a, DCs 5210-14.

Clearly, a higher evaluation of The Board determines that 
DCs 5210 and 5211 are inapplicable, as the medical evidence 
of record does not demonstrate any nonunion of the radius or 
ulna.  (Radius is the bone on the outer or thumbside of the 
forearm; the ulna is the adjoining inner, larger bone.  
Dorland's Illustrated Medical Dictionary 1514, 1909 (29th 
ed. 2000)).  Furthermore, no examination of record has 
suggested loss of supination and pronation (Supination is 
the act of turning the palm forward (anteriorly) or upward, 
performed by the lateral rotation of the forearm.  Pronation 
is the act of turning the palm downward performed by medial 
rotation of the forearm.  Dorland's Illustrated Medical 
Dictionary at 1468, 1733.).  Dr. Dyer reported full 
pronation and supination, actually and functionally.  
Finally, the clinical evidence of record does not show 
actual or functional ankylosis of the veteran's left wrist 
and, therefore, a higher evaluation is not warranted under 
DC 5214.  Dr. Dyer observed that the veteran's left wrist 
moved without functional limitation due to pain, weakness, 
fatigability, incoordination, flare-ups, or repeated use.

The Board acknowledges that DC 5215 provides a rating of 10 
percent for limitation of motion of the wrist.  38 C.F.R. 
§ 4.71a, DC 5215.  Limitation of motion of the wrist was 
noted on VA examination in September 1994.  However, 

the veteran can not be assigned a separate rating for 
limitation of motion under DC 5215, as he has been assigned 
a rating for noncompensable limitation of motion with 
arthritis under DC 5010.  Rating the same manifestations of 
a disability under different diagnostic codes would violate 
the regulation against pyramiding.  See 38 C.F.R. § 4.14.  
Therefore, the Board will not evaluate the veteran's 
disability under the DC 5215.  

In conclusion, the Board finds that a preponderance of the 
evidence is against the claim for an initial rating in 
excess of 10 percent  for service-connected traumatic 
arthritis of the left wrist.  In the absence of evidence 
correlating to the diagnostic criteria for a higher rating, 
actually or functionally, the veteran's claim is denied.

2.  Right Knee Disability

Generally, the evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14.  However, 
where there is competent evidence of arthritis and 
instability of the knee, separate ratings may be assigned 
for both limitation of motion of the knee and instability of 
the knee without violating the prohibition against 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) (holding that 
arthritis and instability of the knee may be rated 
separately under 38 C.F.R. § 4.71a, DCs 5003-10, 5257).  

The RO has rated the veteran's service-connected right knee 
and left knee disorders as 10 percent disabling under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, as 
cited above.  The Board has reviewed several diagnostic 
codes representing closely related diseases or injuries of 
the knee that provide for ratings (or combined ratings) in 
excess of 10 percent.  Under 38 C.F.R. § 4.71a, DC 5256, 
pertaining to ankylosis of the knee, disorders are rated as 
follows:


5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 
45 deg. or
more                                                                                    
60
In flexion between 20 deg. and 45 deg                               
50
In flexion between 10 deg. and 20 deg                               
40
Favorable angle in full extension, or in slight 
flexion
between 0 deg. and 10 deg                                                 
30

38 C.F.R. § 4.71a, DC 5256.  (Ankylosis is the immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  Dorland's Illustrated Medical 
Dictionary at 91.).

Another diagnostic code under which the veteran could be 
rated pertains to not otherwise specified impairment of the 
knee, DC 5257:

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe                                                      
30
Moderate                                                  
20
Slight                                                       
10

38 C.F.R. § 4.71a, DC 5257.  (Subluxation is an incomplete 
or partial dislocation.  Dorland's Illustrated Medical 
Dictionary at 1719.).

The additional rating criteria for limitation of motion of 
the leg are as follows:

5260  Leg, limitation of flexion of:
Flexion limited to 15 
deg.....................................30
Flexion limited to 30 
deg.....................................20
Flexion limited to 45 
deg.....................................10
Flexion limited to 60 
deg......................................0

5261  Leg, limitation of extension of:
Extension limited to 45 
deg...................................50
Extension limited to 30 
deg...................................40
Extension limited to 20 
deg...................................30
Extension limited to 15 
deg...................................20
Extension limited to 10 
deg...................................10
Extension limited to 5 
deg......................................0

38 C.F.R. § 4.71a, DC 5260, 5261.

The following codes are also available for rating knee 
disabilities:

Cartilage, semilunar, dislocated, with frequent 
episodes 
of "locking," pain, and effusion into the joint                 
20

38 C.F.R. § 4.71a, DC 5258.

Cartilage, semilunar, removal of, symptomatic                     
10

38 C.F.R. § 4.71a, DC 5259.

The Board finds that a higher rating is not available under 
the diagnostic code used by the RO in evaluating the 
veteran's knee disability, i.e., 38 C.F.R. § 4.71, DC 5010 
(pertaining to traumatic arthritis), as limitation of motion 
of the knee is present.  Furthermore, based on the evidence 
of record, the veteran does not have the requisite right leg 
limitation of flexion or extension, even considering 
functional loss, to warrant a higher rating.  38 C.F.R. 
§ 4.71a, DC 5260, 5261.  Full extension is consistently 
demonstrated in the record.  Furthermore, during the July 
1999 VA examination, the veteran demonstrated flexion to 
approximately 130 degrees.  There is no contrary evidence of 
record.  The veteran's limitation of leg flexion fails to 
accomplish the specified flexion limitation of 30 degrees 
needed for a 20 percent rating.  38 C.F.R. § 4.71a, 5260.  
While DC 5256 provides for a rating in excess of 10 percent, 
application of this code is inappropriate as the veteran has 
not been diagnosed with ankylosis of the right knee.  
Furthermore, the veteran may not be rated by analogy to this 
code as he does not suffer functional immobility; medical 
evidence demonstrates that the veteran's flexion and 
extension is not limited by pain, weakness, fatigability, 
incoordination, flare-ups, or repeated use.  Likewise, DCs 
5258 and 5259 are inapplicable, as the clinical evidence 
does not show that cartilage has been removed or dislocated, 
nor does the veteran's right knee disability manifest 
functionally equivalent symptomatology.

Consideration has also been given to whether a separate 
rating may be assigned for any existing recurrent 
subluxation or lateral instability pursuant to 38 C.F.R. 
§ 4.71a, DC 5257.  However, no examiner of record has 
reported subluxation or lateral instability.  In April 1992, 
the veteran's right knee patellar motions were normal, and 
knee squatting revealed no lag.  Stress testing of the knee 
was negative.  In addition, Dr. Dyer specifically observed 
no evidence of ligamentous laxity.  In the absence of 
confirmed evidence of recurrent subluxation or instability, 
a separate rating pursuant to DC 5257 is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected traumatic arthritis of the left wrist is 
denied. 

Entitlement to an initial rating in excess of 10 percent for 
service-connected traumatic arthritis of the right knee is 
denied. 




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

